Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00603-CR

                                 Chad William BALLARD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-03-10907-CR
                     The Honorable Camile G. Dubose, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 4, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice